Case: 12-20524      Document: 00514023315         Page: 1    Date Filed: 06/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 12-20524
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                          June 7, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
RICHARD H. ALSENZ,

              Plaintiff-Appellant

v.

CAL-WESTERN RECONVEYANCE CORPORATION,

              Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-186


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Richard Alsenz sued Aurora Bank, FSB; Aurora Loan Services, L.L.C.,
and Cal-Western Reconveyance Corporation. He raised the same foreclosure-
related claims against all three entities. Cal-Western’s role was as a trustee
for Aurora Bank. It initiated the foreclosure proceedings and notified Alsenz
that his loan was being accelerated.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20524    Document: 00514023315     Page: 2   Date Filed: 06/07/2017


                                 No. 12-20524

      Back in 2012, the district court dismissed all of the claims pursuant to
Rule 12(b)(6) for failure to state a claim. The dismissal order treated all three
defendants collectively and used the same rationales for dismissing each of
them from the suit.
      Alsenz appealed. While the appeal was pending, in June 2013, Cal-
Western filed a suggestion of bankruptcy and notice of automatic stay. That
stayed the entire appeal for more than two years. In November 2015, the
Aurora Defendants moved to lift the stay for all parties except Cal-Western,
which was still in bankruptcy. We granted that motion and later decided the
appeal as to the Aurora Defendants. We affirmed the district court’s dismissal.
Alsenz v. Aurora Bank, FSB, 641 F. App’x. 359 (5th Cir. 2016).
      Cal-Western recently notified the court that its bankruptcy case has
finally closed. So we can now decide the appeal as to Cal-Western.
      Alsenz gave no reason in his briefing below or in this court for treating
Cal-Western any differently for purposes of the motion to dismiss. The district
court’s order also made no distinction. Indeed, the similarity of the legal
posture is evident from Cal-Western’s filing a letter to adopt the Aurora brief
rather than file its own. The reasoning our court gave last year in affirming
the dismissal thus applies equally to Cal-Western.
      The judgment entered in favor of Cal-Western is AFFIRMED.




                                       2